Citation Nr: 1454663	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  13-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert J. Osborne, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the TDIU claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; diabetes mellitus type II with erectile dysfunction, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; and right ear hearing loss, evaluated as zero percent disabling (noncompensable).  His overall combined disability rating is 90 percent.

2.  The record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.




CONCLUSION OF LAW

The criteria for a grant of TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In this case, the Veteran is service connected for PTSD, evaluated as 70 percent disabling; diabetes mellitus type II with erectile dysfunction, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; and right ear hearing loss, evaluated as zero percent disabling.  His overall combined disability rating is 90 percent.  See 38 C.F.R. § 4.25.  As such, he satisfies the schedular criteria for consideration of a TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to a claimant's age or the impairment caused by nonservice-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects the Veteran completed 2 years of college; and had additional training as a boiler engineer, HVAC training, and electrical training.  Further, the record reflects he last worked in December 2010 as a power plant manager at a private hospital, and that he had been employed at that facility since 1979.

The Veteran essentially contends, to include at his October 2014 hearing, that he is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities, particularly his PTSD.  In his statements and hearing testimony he indicated that he was able to perform his duties in his previous employment because it was a safe environment, and he was allowed to be alone on numerous occasions.  However, he also indicated that his PTSD made it more difficult for him to handle the stress of his position, particularly dealing with his superiors, which is why he chose to retire when he did.  He also indicated that he was given accommodation in this employment because the CEO liked him.

In making all determinations, the Board must fully consider the lay assertions of record.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Board finds that the Veteran's testimony regarding the effect his service-connected PTSD had upon his employability, to include the increasing difficulties he had dealing with his superiors at his last employment, to be credible.  Further, it is consistent with the fact the 70 percent rating for his PTSD is intended to reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges the Veteran was accorded multiple VA examinations in this case, to include a February 2011 psychiatric examination in which the examiner noted that the Veteran had successfully worked for 30 years in a job that allowed him to be relatively alone, and that "it was plausible that the [V]eteran would be able to function adequately in a job that allows him to work mostly by himself."  However, this does not appear to take into account the Veteran's credible testimony that he was no longer able to handle the stress of work even when working mostly by himself.  Moreover, his treating VA psychiatrist provided a statement in August 2011 that, in pertinent part, the severity of the Veteran's symptoms would interfere with his ability to obtain and maintain gainful employment; and opined the Veteran was unable to work based upon the severity of his psychiatric symptoms (i.e., his PTSD).  As this psychiatrist noted having treated the Veteran since 2006, the Board finds that he was clearly familiar with the nature of the Veteran's PTSD symptomatology to include the level of occupational impairment attributable thereto.

The Board further notes that the evidence of record, to include VA examinations, reflect his other service-connected disabilities would cause difficulties in performing the duties associated with the type of occupations consistent with his training and work experience.  Additionally, the law mandates resolving all reasonable doubt in favor of a claimant, to include the impairment attributable to service-connected disabilities.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In view of the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, he is entitled to a TDIU due to his service-connected disability.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU due to service-connected disability is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


